DETAILED ACTION
The Examiner has inherited this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1, 4, 13, 19, 31, 32, 45, 47, 49, 51, 54, 55, 57, 59, 63, 69, 70, 75, 80, 81, 167, and 243) in the reply filed on 02/10/2022 is acknowledged. 
Examiner asked for a restriction between Groups I and II, and an election of species for Group I.
Applicant’s provided a compliant election of Group I (Claims 1, 4, 13, 19, 31, 32, 45, 47, 49, 51, 54, 55, 57, 59, 63, 69, 70, 75, 80, 81, 167, and 243). Applicant’s provided a compliant species election of compound I-24, 

    PNG
    media_image1.png
    338
    434
    media_image1.png
    Greyscale


which maps to instant claim 1’s Structure (I) wherein R1 is a heteroaryl ring substituted by CNH2NOH, R2 is CH3, R3 is H, R4 is unsubstituted phenyl, R5a is hydrogen, and R5b is a hydrogen (which is an “electron pair”). A search for Applicant’s election species of compound I-24 did not retrieve applicable prior art. The Markush search was extended to include the compound pictured below, 

    PNG
    media_image2.png
    299
    447
    media_image2.png
    Greyscale

which the prior art, VADDELA (WO 2019/231933 A2), discloses as an intermediate from example 236 named ((2R,4S)-1-(tert-butoxycarbonyl)-4-phenylpiperidine-2-carbonyl)-L-alanine. A search for VADDELA’s compound retrieved applicable prior art. VADDELA’s compound maps to formula I wherein R1 is selected to be a substituted heteroaryl, R2 is a methyl, R3 is H, R4 is selected to be an unsubstituted aryl, R5a is tert-butoxy carbonyl (as written as C(=O)OR6 where R6 is an alkyl), and R5b is an electron pair. See “Search 6-8” in enclosed search notes.  Therefore, the search for other species of elected Group 
The elected species of I-24 and the extended Markush search of VADDELA’s compound read on claims 1, 19, 31, 32, 45, 55, 57, 63, 69, 70, 80, 167, and 243.  
Elected Group I Claims 4, 13, 47, 49, 51, 54, 59, 75, and 81 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of Group I, there being no allowable generic or linking claim. Non-elected Group II Claim 244 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2022.
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final necessitating maintenance of the rejection; and/or 
(2)       Applicants overcome the prior art rejection requiring an extended Markush search of genus Formula I of claim 1 that finds prior art against claim 1; and/or
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
Current Status of 17/112,887
This Office Action is responsive to the amended claims of 12/04/2020. 
Claim 1, 19, 31, 32, 45, 55, 57, 63, 69, 70, 80, 167, and 243 have been examined on the merits.  Claims 1, 19, and 167 are original.  Claims 31, 32, 45, 55, 57, 63, 69, 70, 80, and 243 are amended.
Priority
This application claims priority to provisional application 62/943,622, filed on 12/04/2019. 
The claims have support from 62/943,622, therefore 12/04/2019 is assigned as the instant application’s effective filing date. 
Information Disclosure Statement
The information disclosure statements (IDS) both submitted on 09/02/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 167 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 167 contains reference to “compounds selected from Table 1”. This limitation renders the metes and bounds of claim 167 undefined (hence rendering claim 167 indefinite) since the artisan is not certain what compounds from Table 1 are to be included within the metes and bounds of the claimed subject matter. 
While MPEP 2173.05(s) permits incorporation by reference “only in exceptional circumstance where there is no practical way to define the inventions in words”, here, incorporation by reference is “not for Applicant’s convenience”. The danger/concern of permitting reference to “compounds of Table 1” is that Applicants can revise the compounds of Table 1 in the Specification after prosecution is closed thereby affecting the claim scope of the allowed application. 
Here, this rejection can be rendered moot by pasting the compounds from the Specification Table 1 into claim 167. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 19, 31, 32, 55, 57, 63, 69, 70, 80, and 243 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by:
VADDELA (WO 2019/231933 A2, as referenced in the IDS of 09/02/2021).

VADDELA teaches ((2R,4S)-1-(tert-butoxycarbonyl)-4-phenylpiperidine-2-carbonyl)-L-alanine, an intermediate from example 236 pictured below: 

    PNG
    media_image2.png
    299
    447
    media_image2.png
    Greyscale
 (page 521), or stereoisomers, tautomer (page 33), or pharmaceutically acceptable salts thereof (page 3).
VADDELA’s compound maps to formula I of base claim 1 wherein R1 is selected to be a substituted heteroaryl, R2 is a methyl, R3 is H, R4 is selected to be an unsubstituted aryl, R5a is tert-butyloxycarbonyl (as written as C(=O)OR6 where R6 is an alkyl), and R5b is an electron pair, which rejects claims 1, 19, 31-32, 55, 57, 63, 69-70, and 80. VADDELA’s compound R1 group is 
    PNG
    media_image3.png
    196
    219
    media_image3.png
    Greyscale
, which rejects claim 31, and is 
    PNG
    media_image4.png
    175
    200
    media_image4.png
    Greyscale
, which rejects claim 32. 
VADDELA also teaches using the compound with a pharmaceutically acceptable adjuvant, diluent, or carrier when administering (page 3 line 6), which teaches claim 243. 

Conclusion
Claim 45 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 19, 31, 32, 55, 57, 63, 69, 70, 80, 167, and 243 are not presently allowable as written.
A prior art search retrieved applicable art. See “SEARCH 6” through “SEARCH 8” in enclosed search notes. IDS also provided art. ISR of WO2021113690 was also reviewed. 
Furthermore, a review of the instant application’s inventor and assignee/owner names was undertaken in the STN search results of “SERACH 6” through “SEARCH 8” and did not retrieve applicable double patent art. Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve applicable double patent art. See “SERACH 1” through “SEARCH 4” in enclosed search notes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GILLIAN A HUTTER/Examiner, Art Unit 1625         


/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625